               Case 1:20-cv-01937-VSB Document 35 Filed 06/09/21 Page 1 of 2

                                                                         Skarzynski Marick & Black LLP
                                                                     One Battery Park Plaza, 32nd Floor
                                                                           New York, New York 10004
                                                                      P 212.820.7700 | F 212.820.7740
                                                                                         skarzynski.com

June 7, 2021

              LETTER TO COURT REGARDING WITHDRAWAL OF
     “CONFIDENTIAL” DESIGNATION OF AIRCRAFT INSURANCE APPLICATIONS
                                                             Plaintiff is directed re-submit its motion for leave to file an
By Electronic Case Filing (ECF)                              amended complaint by June 14, 2021. Defendant shall file its
                                                             opposition by June 21, 2021 and Plaintiff shall file its reply, if
Judge Vernon Broderick                                       any, by June 28, 2021.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007                                                                                           6/9/2021

Re: National Union Fire Insurance Company of Pittsburgh, PA v. PVT Limited
    Case Number: 20-cv-1937 (VSB)

Dear Judge Broderick:

         We represent Plaintiff/Counter-Defendant, National Union Fire Insurance Company of Pittsburgh,
PA (“National Union”), in the above referenced insurance coverage action. On Friday, June 4, 2021, the
undersigned advised the Court that National Union would be filing a Motion for Leave to File an Amended
Complaint for Declaratory Judgment that adds one (1) cause of action for partial rescission of the Policies
with respect to the subject aircraft based on the material misrepresentations may by Defendant/Counter-
Plaintiff, PVT Limited (“PVT”) in its applications for insurance, and in connection therewith, sought leave
to file certain documents under seal and in redacted form. Specifically, we sought to seal certain Aircraft
Insurance Applications and also sought to redact excerpts of those Aircraft Insurance Applications in
National Union’s proposed First Amended Complaint and Memorandum of Law in Support of its Motion
for Leave to Amend (“Memorandum of Law”) as well as excerpts of National Union’s confidential and
proprietary underwriting guidelines and rating forms in its proposed First Amended Complaint.

       We now write to advise the Court that after advising PVT’s counsel that it must file, within three
(3) days, a letter explaining the need to seal the Aircraft Insurance Applications, and consequently, the
need to redact the references to those applications in the Memorandum of Law and proposed First
Amended Complaint, counsel responded that they and their client, PVT, do not oppose removing the
“confidential” designations from the applications.

        Accordingly, National Union withdraws its request to seal the Aircraft Insurance Applications and
redact the excerpts and references to those applications in its Memorandum of Law and proposed First
Amended Complaint.

        Notwithstanding the foregoing, National Union continues to seek leave to file its proposed First
Amended Complaint, and if its motion is granted, to file its First Amended Complaint in redacted form in
order to redact the confidential and proprietary information excerpted from the underwriting guidelines
utilized by National Union’s underwriters and information contained in its confidential and proprietary
forms with respect to rating insurance risks.
                 Case 1:20-cv-01937-VSB Document 35 Filed 06/09/21 Page 2 of 2

Judge Vernon Broderick
Case Number: 20-cv-1937 (VSB)
June 7, 2021
Page 2

      Based on the foregoing, please advise whether the Court would like National Union to re-file its
Motion for Leave to Amend its Complaint for Declaratory Relief with only Exhibit H – the proposed First
Amended Complaint – in redacted form, with the redactions limited to the excerpts of National Union’s
underwriting guidelines and rating forms.

         Thank you for your attention to this matter.

                                                          Respectfully submitted,


                                                          Andrew T. Houghton
                                                          Skarzynski Marick & Black LLP


cc:      All counsel of record via ECF



4810-5618-7629, v. 2
